NOT FOR PUBLICATION                       FILED
                   UNITED STATES COURT OF APPEALS                      NOV 17 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

MITCHELL SIEGEL; DAWN SIEGEL,                  No.   20-15485

               Plaintiffs,                     D.C. No. 2:14-cv-02561-SPL

and
                                               MEMORANDUM*
ELIZABETH D. TATE,

               Appellant,

     v.

DIGNITY HEALTH, DBA Chandler
Regional Medical Center, DBA Gilbert
Mercy Medical Center,

               Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                         Submitted November 15, 2021**
                               Phoenix, Arizona

Before: CLIFTON, BRESS, and VANDYKE, Circuit Judges.


*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
         Appellant Elizabeth Tate appeals the district court’s order imposing sanctions

under 28 U.S.C. § 1927. She argues that the district court abused its discretion by

(1) awarding any sanctions at all, and, alternatively, (2) awarding sanctions in the

amount of $8,814.75. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.1

         First, the district court reasonably imposed sanctions under 28 U.S.C. § 1927.

See Havensight Cap. LLC v. Nike, Inc., 891 F.3d 1167, 1171 (9th Cir. 2018) (“A

district court’s … imposition of sanctions under … 28 U.S.C. § 1927, and

characterization of a party as a vexatious litigant are … reviewed for abuse of

discretion.”). “Pursuant to 28 U.S.C. § 1927, any attorney … who so multiplies the

proceedings … unreasonably and vexatiously may be required … to satisfy

personally the excess costs, expenses, and attorneys’ fees reasonably incurred

because of such conduct.” In re Girardi, 611 F.3d 1027, 1060 (9th Cir. 2010)

(internal alterations and quotation marks omitted). We do not remand for express

findings of bad faith under § 1927 if the record otherwise supports a finding that an

attorney’s conduct amounted to knowing or reckless conduct. See Pac. Harbor

Cap., Inc. v. Carnival Air Lines, Inc., 210 F.3d 1112, 1118 (9th Cir. 2000).

         Here, the record supports the district court’s imposition of sanctions given

Tate’s continued violations of court orders and inability to comply with required




1
    The parties are familiar with the facts, so we discuss them here only as necessary.

                                            2
procedures. Especially after the Pretrial Conference, Tate knew that she needed to

meet court deadlines, communicate timely with opposing counsel, and comply with

the Pretrial Conference Order. Despite this, she continued to violate court orders by

her late and inadequate submission of her opening statement outline.              Tate’s

arguments to the contrary misconstrue the standard under § 1927 and downplay her

conduct in the district court. Thus, the district court did not abuse its discretion when

it imposed sanctions under § 1927. See B.K.B. v. Maui Police Dep’t, 276 F.3d 1091,

1106–07 (9th Cir. 2002), as amended (Feb. 20, 2002).

      The $8,814.75 amount awarded by the district court was also reasonable. See

Havensight Cap. LLC, 891 F.3d at 1171. The reasonableness of the award is

bolstered by the fact that the district court repeatedly avoided harsher sanctions

despite Tate’s failure to comply with court orders and the fact that the court reduced

Dignity Health’s requested fees by nearly half.

      AFFIRMED.




                                           3